NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE, HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Warrant No. 2018-1

Right to Purchase 12,500 shares of Common Stock of Acquired Sales Corp. (subject
to adjustment as provided herein)

 

FORM OF COMMON STOCK PURCHASE WARRANT

Issue Date: July 16, 2018 

ACQUIRED SALES CORP., a corporation organized under the laws of the State of
Nevada (the “Company”), hereby certifies that, for value received, Joshua A.
Bloom or his assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company at any time commencing after the Issue Date
of this Common Stock Purchase Warrant (the “Warrant”) until 5:00 p.m., E.S.T on
the date that is July 16, 2023 (the “Expiration Date” and, said period during
which this Warrant is exercisable being referred to herein as the “Exercise
Period”), up to 12,500 fully paid and nonassessable shares of Common Stock at a
per share purchase price of $0.03. The aforedescribed purchase price per share,
as adjusted from time to time as herein provided, is referred to herein as the
"Purchase Price."  The number and character of such shares of Common Stock and
the Purchase Price are subject to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)The term “Company” shall include Acquired Sales Corp., a Nevada corporation
and any corporation or other entity which shall succeed or assume the
obligations of Acquired Sales Corp. hereunder.  

(b)The term “Common Stock” includes (a) the Company's Common Stock, $0.001 par
value per share, as authorized on the Issue Date of this Warrant, and (b) any
other securities into which or for which any of the securities described in
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise. 

(c)The term “Other Securities” refers to any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the holder of  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



the Warrant at any time shall be entitled to receive, or shall have received, on
the exercise of the Warrant, in lieu of or in addition to Common Stock, or which
at any time shall be issuable or shall have been issued in exchange for or in
replacement of Common Stock or Other Securities.

(d)The term “Warrant Shares” shall mean the Common Stock issuable upon exercise
of this Warrant.  

1.Exercise of Warrant. 

1.1.Number of Shares Issuable upon Exercise.  From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of subsection 1.2 or upon exercise of this Warrant in part in accordance with
subsection 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 3. 

1.2.Full Exercise.  This Warrant may be exercised in full by the Holder hereof
by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and delivery within two days thereafter of payment, in cash, wire
transfer or by certified or official bank check payable to the order of the
Company, in the amount obtained by multiplying the number of shares of Common
Stock for which this Warrant is then exercisable by the Purchase Price then in
effect.  The original Warrant is not required to be surrendered to the Company
until it has been fully exercised.  

1.3.Partial Exercise.  This Warrant may be exercised in part (but not for a
fractional share) by delivery of a Subscription Form in the manner and at the
place provided in subsection 1.2 except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (a) the number
of whole shares of Common Stock designated by the Holder in the Subscription
Form by (b) the Purchase Price then in effect.  On any such partial exercise
provided the Holder has surrendered the original Warrant, the Company, at its
expense, will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant of like tenor, in the name of the Holder hereof or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may
request, for the whole number of shares of Common Stock for which such Warrant
may still be exercised. 

1.4.Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the "Determination Date") shall mean:  

(a)If the Company's Common Stock is traded on an exchange or is quoted on the
NASDAQ Global Market, Nasdaq Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange, the American Stock Exchange, LLC, (hereinafter
referred to as “National Exchanges”) then the average of the closing or last
sale prices, respectively, reported for the ten trading days immediately
preceding the Determination Date; 

(b)If the Company's Common Stock is not traded on one or more National Exchanges
as set out above, the average of the closing bid prices reported for the ten
trading days immediately preceding the Determination Date; 

(c)Except as expressly provided in clause (d) below or elsewhere in this
Warrant, if the Company's Common Stock is not publicly traded, then as the
Holder and the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided with such arbitration
to be conducted in Chicago, Illinois; or

(d)If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination
Date. 

1.5.Company Acknowledgment. The Company will, at the time of the exercise of the
Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights. 

1.6.Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the Holder of the Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.  

1.7Delivery of Stock Certificates, etc. on Exercise. The Company agrees that the
shares of Common Stock purchased upon exercise of this Warrant shall be deemed
to be issued to the Holder hereof as the record owner of such shares as of the
close of business on the date on which delivery of a Subscription Form shall
have occurred and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within fourteen (14) business days thereafter (“Warrant Share Delivery
Date”), the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder hereof, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct in compliance with applicable securities
laws, a certificate or certificates for the number of duly and validly issued,
fully paid and non-assessable shares of Common Stock (or Other Securities) to
which such Holder shall be entitled on such exercise, (but not any fractional
shares).  The Company understands that a delay in the delivery of the Warrant
Shares after the Warrant Share Delivery Date could result in economic loss to
the Holder.  The Company shall not, however, be responsible for any out of
pocket or potential lost profits as a result of a decline in stock price during
any reasonable delay.  Furthermore, in addition to any other remedies which may
be available to the Holder, in the event that the Company fails for any reason
to effect delivery of the Warrant Shares by the Warrant Share Delivery Date, the
Holder may revoke all or part of the relevant Warrant exercise by delivery of a
notice to such effect to the Company, whereupon the Company and the Holder shall
each be restored to their respective positions immediately prior to the exercise
of the relevant portion of this Warrant.   

2.Cashless Exercise. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



(a)This Warrant may be exercised in whole or in part during the Exercise Period
(i) by paying cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Purchase Price,
(ii) by “cashless exercise” method by delivery of Common Stock issuable upon
exercise of the Warrant in accordance with Section (b) below or (iii) by a
combination of any of the foregoing methods, for the number of Common Stock
specified in such form (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the holder
per the terms of this Warrant) and the holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein. 

(b)Subject to the provisions herein to the contrary, if the Fair Market Value of
one share of Common Stock is greater than the Purchase Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being cancelled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Subscription Form in which event the Company shall issue to the holder
a number of shares of Common Stock computed using the following formula: 

X=Y (A-B) 

         A 

 

WhereX=the number of shares of Common Stock to be issued to the holder 

 

Y=the number of shares of Common Stock purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation) 

A=the average of the closing sale prices of the Common Stock for the ten (10)
Trading Days immediately prior to (but not including) the Exercise Date, or Fair
Market Value, whichever is less 

B=Purchase Price (as adjusted to the date of such calculation) 

For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Subscription
Agreement, regardless of whether subsequent changes or modifications have been
made to this Warrant or the exercise price.

3.Adjustments 

3.1.Forward or Reverse Split. The Company effectuating a forward or reverse
split of its Common Stock shall have the identical effect on the Warrant as such
a split would have on shares of common stock.  

3.2.Dissolution.  In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



dissolution, shall at its expense deliver or cause to be delivered the stock and
other securities and property (including cash, where applicable) receivable by
the Holder of the Warrant after the effective date of such dissolution pursuant
to this Section 3 to a bank or trust company (a "Trustee") having its principal
office in California or Illinois as trustee for the Holder of the Warrant.  Such
property shall be delivered only upon payment of the Warrant exercise price.  

3.3.Continuation of Terms.  Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.  In the event this Warrant does not continue in full
force and effect after the consummation of the transaction described in this
Section 3, then only in such event will the Company's securities and property
(including cash, where applicable) receivable by the Holder of the Warrant be
delivered to the Trustee as contemplated by Section 3.2.  

4.Certificate as to Adjustments.  In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder of the Warrant and any Warrant Agent
of the Company (appointed pursuant to Section 9 hereof). 

 

5.Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements.   The Company will at all times reserve and keep available, solely
for issuance and delivery on the exercise of the Warrant, all shares of Common
Stock (or Other Securities) from time to time issuable on the exercise of the
Warrant.  This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company's Common Stock.  

6.Assignment; Exchange of Warrant.  Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor"). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form") and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant of like tenor, in the  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



name of the Transferor and/or the transferee(s) specified in such Transferor
Endorsement Form (each a "Transferee"), calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant so surrendered by the Transferor.

7.Replacement of Warrant.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at the Holder’s expense, will execute
and deliver, in lieu thereof, a new Warrant of like tenor. 

8.Representations of the Holder. The Holder represents and warrants to the
Company that the Holder is a fully qualified "accredited investor" and has read
and understands all of the Company's filings with the U.S. Securities and
Exchange Commission, including the "Risk Factors" described therein, and that
the Holder agrees and acknowledges that this Warrant is subject to compliance
with all applicable securities laws including the completion of all necessary
filings in regard hereto. 

9.Warrant Agent.  The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 6, and replacing this
Warrant pursuant to Section 7, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.  

10.Transfer on the Company's Books.  Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.  

11.Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, or email with
confirmation, addressed as set forth below or to such other address as such
party shall have specified most recently by written notice.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be: (i) if to
the Company to: Acquired Sales Corp., 31 N. Suffolk Lane, Lake Forest, Illinois
60045, Attn: Gerard M. Jacobs, Esq. or current CEO, phone number (847) 915-2446,
with a copy by facsimile only to: The Hunt Law Corporation, P.C., Fax#
801-906-6164, 66 Exchange Place, Salt Lake City, UT 84111, Attn: David Hunt,
Esq., and (ii) if to the Holder, to the name, address, facsimile number and
email address set forth in the notice of transfer and assignment provided by
Holder  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



to the Company (provided that such notice is with confirmation).  

 

12.Law Governing This Warrant.  This Warrant shall be governed by and construed
in accordance with the laws of the State of Illinois without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of Illinois or in the federal courts located in the
State of Illinois.  The parties to this Warrant hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
  Each party hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement or any other transaction document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law. 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

ACQUIRED SALES COP.

 

 

 

 

 

By /s/ Richard E. Morrissy

 

Richard E. Morrissy, Director

 

 

 

Pursuant to a unanimous consent of the Audit Committee, the Compensation
Committee, and the full Board of Directors of Acquired Sales Corp. given on July
12 and 13,  2018 (the "Unanimous Consent"), and further

 

 

 

Pursuant to approval of Richard E. Morrissy, representing the Compensation
Committee and the full Board of Directors of Acquired Sales Corp. as provided in
the unanimous Consent, given on July 14, 2018

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



Exhibit A

 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

TO:  ACQUIRED SALES CORP.

The undersigned, pursuant to the provisions set forth in the attached Warrant
No. 2018-1 (transferred and assigned), hereby irrevocably elects to purchase
(check applicable box):

 

___________ shares of the Common Stock covered by such Warrant; or 

___the maximum number of shares of Common Stock covered by such Warrant pursuant
to the cashless exercise procedure set forth in Section 2. 

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):

 

___$__________ in lawful money of the United States; and/or 

___the cancellation of such portion of the attached Warrant as is exercisable
for a total of _______ shares of Common Stock (using a Fair Market Value of
$_______ per share for purposes of this calculation); and/or 

 

___the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2. 

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
____________________________________________________________________ whose
address is
_________________________________________________       ____________________      

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.

 

Dated:___________________

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

(Address)

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



Exhibit B

 

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant No. 2018-1 (transferred and assigned) to purchase the
percentage and number of shares of Common Stock of ACQUIRED SALES CORP. to which
the within Warrant No. 2018-1 relates specified under the headings "Percentage
Transferred" and "Number Transferred," respectively, opposite the name(s) of
such person(s) and appoints each such person Attorney to transfer its respective
right on the books of ACQUIRED SALES CORP. with full power of substitution in
the premises.

 

Transferees

Percentage Transferred

Number Transferred

 

 

 

 

 

 

 

 

 

 

 

Dated:  ______________, ___________

 

 

 

Signed in the presence of:

 

 

(Name) 

 

 

ACCEPTED AND AGREED:

[TRANSFEREE]

 

 

 

(Name) 

 

 

(Signature must conform to name of holder as specified on the face of the
warrant)

 

 

 

 

 

(address) 

 

 

 

(address) 

--------------------------------------------------------------------------------

1